284 S.E.2d 195 (1981)
Wayne GREESON
v.
H. W. BYRD.
No. 8115DC262.
Court of Appeals of North Carolina.
November 17, 1981.
*196 North State Legal Services, Inc. by Phillip N. Lehman, Graham, for plaintiff-appellee.
Aubrey G. Blanchard, Jr. and Hemric, Hemric & Elder by H. Clay Hemric, Jr., Burlington, for defendant-appellant.
ARNOLD, Judge.
We note at the outset that defendant's argument that the court erred in admitting evidence of plaintiff's willingness to secure substitute performance of the contract is well taken. A farm lease (sharecropping) agreement is personal in nature and thus non-assignable without the landlord's consent since the landlord's receipts under the contract are directly related to the lessee's skill and industry. See 49 Am. Jur.2d, Landlord and Tenant, Sec. 400. However, for the reasons set forth below, we find it unnecessary to reach the question of whether this error was prejudicial.
The trial court's entry of judgment in accordance with the jury's finding that the defendant was obligated to the plaintiff to the extent of the market value of plaintiff's labor was error. It is true that a "cropper" who, through no fault of his own, surrenders the leasehold before harvesting the crop has been held to have an interest in the proceeds of the sale of the crop. Parker v. Brown, 136 N.C. 280, 48 S.E. 657 (1904). However, the case at bar is distinguishable on its facts from Parker in that no crop had been planted in which plaintiff could claim an interest at the time he surrendered the leasehold. Moreover, it was the crop to be cultivated and harvested by the plaintiff, not the plaintiff's labor, for which the defendant bargained. Thus, there could be no recovery for the value of partial performance of the contract since no part of the crop was produced.
The jury could have based its award only on a finding that defendant had been unjustly enriched, and that equity therefore justified imposition of a contract implied in law. On this theory, the plaintiff would be entitled to recover the value of his services (quantum meruit). However, one of the necessary elements for recovery on a contract implied in law is missing herethere is no evidence in the record to indicate that any benefit inured to the defendant as a result of plaintiff's partial performance. Without enrichment, there can be no "unjust enrichment" and therefore no recovery on an implied contract. Dobbs, Remedies § 4.2 (1973).
*197 Accordingly, defendant was entitled to a directed verdict.
Reversed.
MORRIS, C. J., and BECTON, J., concur.